 Case 1:15-cr-00836-VM Document 92 Filed 10/26/20 Page 1 of 20



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------X
UNITED STATES OF AMERICA,        :
                                 :
                                 :              15 CR 836(VM)
          -against-              :            20 Civ. 1151 (VM)
                                 :                 ORDER
JOSEPH STEELE,                   :
                                 :
                  Defendant.     :
---------------------------------X
VICTOR MARRERO, U.S.D.J.:

         The Clerk of Court is respectfully directed to update

Defendant Joseph Steele’s address to:

                       Joseph Steele #73353-054
                            F.C.I. Hazelton
                             P.O. Box 5000
                       Bruceton Mills, WV 26525

     The Clerk of Court is further directed to mail a copy of

this order and its attachments to Defendant.

SO ORDERED.

Dated:      New York, New York
            26 October 2020
                                     ___________________________
                                            Victor Marrero
                                              U.S.D.J.




                                 1
        Case 1:15-cr-00836-VM Document 92
                                       78 Filed 10/26/20
                                                03/01/17 Page 2
                                                              1 of 20
                                                                   19   1
     H23WsteS

1    UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK
2    ------------------------------x

3    UNITED STATES OF AMERICA,

4                v.                                15 Cr. 836 (VM)

5
     JOSEPH STEELE,
6
                                                   Sentence
7                     Defendant.

8    ------------------------------x

9                                                  New York, N.Y.
                                                   February 3, 2017
10                                                 3:00 p.m.

11
     Before:
12
                              HON. VICTOR MARRERO,
13
                                                   District Judge
14

15                                 APPEARANCES

16   PREET BHARARA
          United States Attorney for the
17        Southern District of New York
     JILAN J. KAMAL
18        Assistant United States Attorney

19   NATHANIEL MARMUR
          Attorney for Defendant
20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:15-cr-00836-VM Document 92
                                       78 Filed 10/26/20
                                                03/01/17 Page 3
                                                              2 of 20
                                                                   19       2
     H23WsteS

1              THE COURT:    Good afternoon.     Thank you.    Be seated.

2              This is a proceeding in the matter of United States v.

3    Steele, docket No. 15 Cr. 836.

4              Counsel, please enter your appearances for the record.

5              MS. KAMAL:    Good afternoon, your Honor.       Jilan Kamal,

6    for the government.

7              MR. MARMUR:    Good afternoon, your Honor.       Nathaniel

8    Marmur, for the defendant.

9              THE COURT:    The Court notes that the defendant is

10   present in the courtroom seated next to his attorney.

11             The Court scheduled this proceeding as the sentencing

12   of the defendant in this matter.       I have read and reviewed the

13   presentence investigation report dated January 20, 2017, which

14   was prepared in connection with today's sentencing of

15   Mr. Steele.    I've also read the submission from defense counsel

16   dated January 30, 2017, and the submission from the government

17   dated January 21, 2017.      I've also received a letter from

18   defense counsel dated February 3, 2017, just a few minutes ago.

19             Ms. Kamal, did you receive a copy of this letter?

20             MS. KAMAL:    Yes, I did, your Honor.

21             THE COURT:    All right.    Ms. Kamal, has the government

22   read and reviewed the presentence report?

23             MS. KAMAL:    Yes, we have, your Honor.

24             THE COURT:    Does the government have any objections to

25   the report to raise at this time?


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:15-cr-00836-VM Document 92
                                       78 Filed 10/26/20
                                                03/01/17 Page 4
                                                              3 of 20
                                                                   19   3
     H23WsteS

1              MS. KAMAL:    We do not.

2              THE COURT:    Thank you.

3              Mr. Marmur, have you read and reviewed the presentence

4    report?

5              MR. MARMUR:    I have, your Honor.

6              THE COURT:    Have you had an opportunity to discuss it

7    with Mr. Steele?

8              MR. MARMUR:    Yes, we have, your Honor.

9              THE COURT:    Do you have any objections to raise to the

10   report at this time?

11             MR. MARMUR:    No, your Honor, other than I guess

12   obviously with respect to the determination of whether he's an

13   armed career criminal, as set forth in my letter.

14             THE COURT:    I will come back to that in a moment.

15             MR. MARMUR:    Yes.

16             THE COURT:    Mr. Steele, please rise.

17             Have you read and reviewed the presentence report?

18             THE DEFENDANT:     Yes.   Yes, your Honor.

19             THE COURT:    And have you discussed it with your

20   attorney?

21             THE DEFENDANT:     Yes, your Honor.

22             THE COURT:    You may be seated.

23             On October 18, 2016, Mr. Steele was found guilty of

24   Count One of indictment 15 Cr. 836, felon in possession of a

25   weapon, in violation of 18 U.S.C. 922(g)(1).


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:15-cr-00836-VM Document 92
                                       78 Filed 10/26/20
                                                03/01/17 Page 5
                                                              4 of 20
                                                                   19       4
     H23WsteS

1               Ms. Kamal, does the government have any additional

2    comments in connection with sentencing?

3               MS. KAMAL:    We do not, your Honor.     We would rest on

4    our submission.    I would, however, note for the Court it's not

5    an objection to the presentence report, it's just one minor

6    correction to the presentence report.

7               THE COURT:    All right.

8               MS. KAMAL:    This is in the section of recommendations.

9    It is at page 22.     It is the paragraph that begins, "We further

10   recommend."    At the end of that paragraph, it notes that

11   there's a search condition based on the defendant's criminal

12   conduct here, which included multiple firearms.          I just wanted

13   to make sure that the record was clear, the government only

14   recovered and he was only charged with one firearm.          I did want

15   to make sure, since this document is one that will follow him,

16   that that was correct.

17              THE COURT:    The Court will direct that that correction

18   be made.

19              Mr. Marmur.

20              MR. MARMUR:    Yes, your Honor.    Mr. Steele has eagle

21   eyes.   He just pointed out to me that on page 21 under

22   justification, the first sentence reflects incorrectly that he

23   pleaded guilty to the charge.       As your Honor noted, he was

24   actually found guilty after trial.        And while it's on my mind,

25   I believe that there was a reference in the PSR, or there may


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:15-cr-00836-VM Document 92
                                       78 Filed 10/26/20
                                                03/01/17 Page 6
                                                              5 of 20
                                                                   19        5
     H23WsteS

1    have been a reference, to more than one firing of the weapon,

2    and I believe the evidence showed that there was just one

3    discharge.    To the extent that the report has more than one, I

4    believe that should be corrected, and I'll see if I can

5    identify exactly where that was.

6              THE COURT:    The Court will direct that those

7    corrections be made as well.

8              Mr. Marmur, do you have any additional comments in

9    connection with sentencing?

10             MR. MARMUR:    I apologize.     I did just locate it.    It

11   was in that same paragraph, under justification, the fourth

12   line down.    It says he shot a handgun several times, and I

13   think all the parties would agree that the evidence at trial

14   showed a single discharge.

15             THE COURT:    All right.

16             MR. MARMUR:    I do have a few brief comments for your

17   Honor.   First of all, I want to apologize again with respect to

18   the lateness of the letter I filed today.         I wanted to make

19   sure, given some of the confusion in the law, that we had fully

20   preserved Mr. Steele's rights with respect to the ACCA charge,

21   and so rather than just stating it orally, I thought it best if

22   I at least put it down on paper.

23             THE COURT:    All right.    Why don't we turn to that,

24   Mr. Marmur.    The issues you raise conceivably might have an

25   impact on the sentence here.       As you point out, the law in this


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:15-cr-00836-VM Document 92
                                       78 Filed 10/26/20
                                                03/01/17 Page 7
                                                              6 of 20
                                                                   19     6
     H23WsteS

1    area is in confusion, to say the least.

2              MR. MARMUR:    It is.

3              THE COURT:    There are cases pending in the Second

4    Circuit that may shed some light and there are cases pending in

5    the Supreme Court, as you indicate, that also may shed light or

6    perhaps confuse it even more.       The question is, however, to the

7    extent you're raising an issue that conceivably might be

8    clarified by any of these appellate decisions, is it prudent to

9    proceed with sentencing or more prudent to wait until those

10   matters are better clarified?

11             MR. MARMUR:    That's a good question, your Honor.

12   Originally, the government and I had discussed the possibility

13   of adjourning sentence until after the Beckles case was decided

14   by the Supreme Court.     Mr. Steele has been in pretrial lock-up

15   now for more than 16 months, and obviously we're not sure when

16   the Supreme Court will decide the Beckles case.          I thought, and

17   I don't want to speak for the government, correctly or

18   incorrectly, that we should go ahead and get Mr. Steele

19   sentenced so he can get to a facility where he can engage in

20   programs and get settled.      I appreciate that by raising the

21   issue I put the Court in a position that it has to decide the

22   issue.   I also recognize that this particular issue can deserve

23   quite a bit of attention, and I'm not sure at the end of the

24   day that substantial briefing would shed more light on it than

25   we have right now.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:15-cr-00836-VM Document 92
                                       78 Filed 10/26/20
                                                03/01/17 Page 8
                                                              7 of 20
                                                                   19           7
     H23WsteS

1              THE COURT:    I would not encourage any briefing at this

2    stage in this court, at this time.

3              MR. MARMUR:    My sense was all of that would be

4    somewhat a fool's errand given that the Supreme Court is soon

5    to decide it.    What I thought at least was that as long as we

6    make sure that we preserve his rights, we don't waive anything

7    with respect to his ability to challenge the ACCA on appeal or

8    potentially collaterally, if necessary, that it made sense to

9    go ahead with the sentencing.       If the law comes out against the

10   defense, then so be it; the issue will have gone away.             If it

11   comes out in favor of the defense, if there's argument there,

12   our position would be we've preserved our right to be able to

13   litigate it.

14             The government can certainly speak for itself as to

15   what position they will take, but I think generally their

16   position has been that if things change in that regard, the

17   defendant should be entitled to at least try to obtain the

18   benefit of the change in law.       Right now the law -- and I don't

19   want to mischaracterize it, there are aspects of it that have

20   been beneficial to the defense; I'm not quite sure that our

21   specific situation fits into what the prevailing law is with

22   respect to New York robbery, in particular the fourth

23   subsection of that which involves a gun, but there have been

24   some very good arguments, and I cited to the Court the Stuckey

25   case before Judge Oetken.


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case 1:15-cr-00836-VM Document 92
                                       78 Filed 10/26/20
                                                03/01/17 Page 9
                                                              8 of 20
                                                                   19       8
     H23WsteS

1              THE COURT:    Judge Oetken, yes.

2              MR. MARMUR:    And he rejected it, so I wanted to be

3    forthright with the Court that I'm not citing a case where the

4    defense has prevailed, but I think even he recognized it was an

5    interesting issue that was created.        I guess it's a long-winded

6    way of saying I think it's in Mr. Steele's best interest to go

7    forward with the sentencing at this time so long as we haven't

8    waived our rights going forward, and that was the purpose of

9    the letter today, just to make absolutely sure of that.            Again,

10   I wish I had put it in earlier so that the Court would have

11   more time to reflect on it, but I wanted to make sure that I

12   hadn't overlooked anything.

13             THE COURT:    All right.    Thank you.

14             Ms. Kamal, does the government have any views on this

15   matter?

16             MS. KAMAL:    Just very briefly, your Honor.       To be

17   clear, the shifting sands around the definition of crimes of

18   violence have affected how robbery in the first degree, which

19   is one of the defendant's predicate offenses, have been handled

20   in this circuit for the purposes of ACCA designation and for

21   career offender designation.       That conversation with defense

22   counsel, both Mr. Marmur and his predecessor, Mr. Marvinny,

23   have been ongoing since the beginning.        It has been the

24   government's position from the outset, from the Jones case,

25   which was issued by the Second Circuit but then vacated, and


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
        Case1:15-cr-00836-VM
       Case  1:15-cr-00836-VM Document
                              Document92
                                       78 Filed
                                          Filed10/26/20
                                                03/01/17 Page
                                                         Page10
                                                              9 of
                                                                of19
                                                                   20   9
     H23WsteS

1    now through the pending Beckles case before the Supreme Court,

2    that "robbery in the first degree/displays a firearm" is in

3    fact a qualifying crime of violence for the purpose of ACCA.

4              The government does also recognize that the law is

5    actively changing and actively under consideration, so to the

6    extent that Mr. Marmur's letter has come late in the day, the

7    government has certainly not been sandbagged in any way by

8    this, and other defendants who have already been sentenced

9    under ACCA, under what may have been now disqualified

10   definitions of crime of violence, have had their opportunity to

11   litigate that.    At this point, the government reaffirms its

12   position that "robbery in the first degree/displays what

13   appears to be a firearm" is a qualifying ACCA predicate, but we

14   also recognize the defense's position, that if there were a

15   change in the law that could be beneficial to the defense, if

16   he wishes to preserve the issue for appeal, we certainly would

17   not try to obstruct that.

18             THE COURT:    Thank you.

19             Mr. Steele, please rise.      Is there anything you would

20   like to say on your own behalf before the Court imposes

21   sentence?

22             THE DEFENDANT:    Yes, sir.

23             THE COURT:    You may.

24             THE DEFENDANT:    First of all, I want to bring to your

25   attention, your Honor, that since my release in 2002, I worked


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00836-VM Document 92
                                      78 Filed 10/26/20
                                               03/01/17 Page 11
                                                             10 of 20
                                                                   19         10
     H23WsteS

1    for a security company called Tightwad Security.         I wasn't a

2    security guard, but I did work in the buildings to report

3    damages to doors or any part of the building that was damaged,

4    and I would report that to management, and I did this in

5    several places around the Bronx: Concord Village; Beekman

6    Houses; Lafayette Morrison Houses, and Morrisania at 149th.

7              From there I moved to Pennsylvania, where I met

8    Kristie Raffensberger, where I worked for her, and she didn't

9    pay me the amount that I was supposed to be paid, but I helped

10   her with many of her properties.       We had fixed walls, paint

11   walls, do plumbing and do electricity work.         While I was in

12   prison for my robbery charge, I ascertained the building

13   maintenance job because I was well equipped to do the job.

14             From there, I helped take care of my kids.         Their

15   mother still requires me to help; been an active father in

16   their life, taking them to school, going to pick her up.           I'm

17   going to parents and teachers meetings.

18             When I was in junior high school, I had my daughter

19   DeJenay Fowler.    I wanted to quit school, but I spoke to the

20   guidance counselor, and she put me in this program where, that

21   I would work, earn five credits for that, earn credits and get

22   paid every two weeks and where they had me working at was

23   Bronx-Lebanon, first division located on 169th, Fulton

24   division.   I worked there --

25             (Defendant and counsel conferred)


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00836-VM Document 92
                                      78 Filed 10/26/20
                                               03/01/17 Page 12
                                                             11 of 20
                                                                   19         11
     H23WsteS

1              THE DEFENDANT:    And I also want to read something into

2    the record.    I'm not here to place blame on anyone or make

3    somebody look bad, because that's not my intentions, but I had

4    wrote a letter that had been heavy on my heart, and I wanted to

5    write this down just for it to be on record.

6              "Good afternoon, Judge Marrero.       Thank you for

7    allowing me this opportunity to address the honorable court.

8    First, I would like to let you know I object to the trial.           I

9    felt like I wasn't granted a fair trial.        I was denied

10   witnesses to testify on my behalf; also evidence to be

11   submitted on my behalf, that would have shined light on the

12   jury's decision-making and deliberation.        I informed my

13   attorney, Mr. Marmur, on many occasions before trial that I

14   wanted Officer Perdomo to be called into trial to testify and

15   be questioned, but my attorney told me, No, you don't need him,

16   it would be a bad -- it would be a bad idea.         But I continued

17   to let my attorney know that I wanted Officer Perdomo to

18   testify all the way up to the day of trial.         But my attorney

19   was determined not to let Officer Perdomo to testify.          And by

20   not letting Officer Perdomo testify, it gave Officer Burgos

21   room to lie on the stand.

22             I have the right to face my accuser.        I was denied

23   that right.

24             THE COURT:    Mr. Steele, I'm going to stop you because

25   there was a trial here.     You were found guilty based on the


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00836-VM Document 92
                                      78 Filed 10/26/20
                                               03/01/17 Page 13
                                                             12 of 20
                                                                   19      12
     H23WsteS

1    evidence at trial.     If you have difficulties or questions or

2    objections to the verdict, this is not the place in which to

3    retry the case.

4              THE DEFENDANT:    I understand, your Honor.

5              THE COURT:    You can submit motions for habeas corpus

6    or other ways of challenging the verdict, but this is not the

7    occasion to do that.

8              THE DEFENDANT:    I just wanted to, I just wanted to

9    bring stuff to your attention.       That's what -- you asked me if

10   I had anything to say.

11             THE COURT:    That's what the posttrial relief mechanism

12   provides, but this is not the occasion to do that.

13             THE DEFENDANT:    Thank you, your Honor, for allowing me

14   to speak.

15             THE COURT:    There is a procedure, Mr. Steele, under

16   28, U.S. Code, Section 2255 where you can make arguments and

17   raise your challenges to the verdict or to the representation

18   of you in the trial.     Mr. Marmur, if you wish, can explain that

19   process to you.

20             Let's proceed then.

21             Mr. Marmur, did you have anything else that you wanted

22   to say?

23             MR. MARMUR:    I will be very brief.      I don't want to

24   repeat what's in the letter, but just to highlight some things,

25   I think Mr. Steele, despite the fact that he's sitting here


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00836-VM Document 92
                                      78 Filed 10/26/20
                                               03/01/17 Page 14
                                                             13 of 20
                                                                   19       13
     H23WsteS

1    convicted because we didn't win, and I appreciate very much

2    that he may take issue with some decisions, and as your Honor

3    correctly explained, there are other forums for him to try to

4    vindicate that, but even through that, I think we've been able

5    to maintain a very good working relationship, and I've come to

6    know him and like him and respect him.

7              He had an upbringing which was so unbelievably

8    difficult, it's hard to imagine growing up in an abandoned

9    building, crowded, with lights being turned off, no male role

10   model for him, surrounded by drugs and violence.         It would be

11   fair to say he overcame that, because your Honor has before you

12   the presentence report, which does lay out a significant

13   criminal history, but as Mr. Steele was just expressing, he was

14   never lazy.    He always worked.     Every time he was out, he

15   worked hard, manual labor to support himself and his family.

16             He has, to his large credit, remained free of alcohol

17   and drugs, something that has plagued many, many people who

18   grew up the way he did, and in the last 16 months, he's been

19   incarcerated at the MCC and the MDC, and despite that and

20   despite preparing for trial, he has shown that he really can

21   follow the rules and even thrive.       As I pointed out, his work

22   has been exemplary.     He's gotten great reports from the Bureau

23   of Prisons.    He earned his GED, I think, shortly before our

24   trial preparation began.

25             In sum, we're here and he's facing a very, very long


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00836-VM Document 92
                                      78 Filed 10/26/20
                                               03/01/17 Page 15
                                                             14 of 20
                                                                   19    14
     H23WsteS

1    time in prison.    I think probation recognizes fairly that 15

2    years is a very long sentence, and in light of all the factors

3    here, it is enough.     He will be in his mid-50s when he's

4    released, and my guess is by then he will have achieved many

5    positive things in jail and will come out as somebody who is

6    very unlikely to recidivate at that age.

7              We would ask the Court to impose the mandatory minimum

8    sentence.   Thank you.

9              THE COURT:    Thank you.

10             In accordance with the decision by the United States

11   Supreme Court in United States v. Booker, while the United

12   States Sentencing Guidelines are not mandatory, the Court

13   nonetheless "must consult those guidelines and take them into

14   account when sentencing."      Therefore, the Court has considered

15   the findings of fact stated in the presentence investigation

16   report as well as the guidelines analysis and the

17   recommendations contained therein.       The Court has weighed this

18   information along with the factors listed in 18 U.S.C. 3553(a)

19   in coming to its final sentencing decision in this case.

20             The Court adopts the factual recitation in the

21   presentence investigation report regarding the criminal history

22   category, offense level, and sentencing range.         Therefore, the

23   Court finds that under the guidelines Mr. Steele's offense

24   level amounts to 33 and his criminal history category falls

25   into category VI.    The guidelines range of imprisonment for


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00836-VM Document 92
                                      78 Filed 10/26/20
                                               03/01/17 Page 16
                                                             15 of 20
                                                                   19    15
     H23WsteS

1    that offense level and criminal history category is 235 to 293

2    months.

3              Mr. Steele was found guilty after trial of one count

4    of being a felon in possession of a weapon.         The probation

5    office has recommended the Court impose a sentence of 180

6    months.   Subsection (a)(1) of 18 U.S.C. Section 3553 requires

7    that courts take into consideration "the nature and

8    circumstances of the offense and the history and

9    characteristics of the defendant."       Subsection (a)(2) of 18

10   U.S.C. section 3553 requires that the Court consider the need

11   for the sentence to promote certain objectives of the criminal

12   justice system; namely, punishment, specific and general

13   deterrence, and rehabilitation.       Pursuant to Section

14   3553(a)(6), the Court is also directed to consider the need to

15   avoid unwarranted sentencing disparities among defendants with

16   similar records and similar offenses in other cases, as well as

17   in connection with the case at hand.

18             Mr. Steele, please rise.      Taking into account the

19   nature and circumstances of the offense and the history and

20   characteristics of the defendant, and considering all of the

21   factors listed in 18 U.S.C. Section 3553, the Court finds that

22   a sentence of 180 months is reasonable and appropriate, in that

23   such a term is "sufficient, but not greater than necessary" to

24   promote the proper objectives of sentencing.

25             Upon your release from imprisonment, you shall be


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00836-VM Document 92
                                      78 Filed 10/26/20
                                               03/01/17 Page 17
                                                             16 of 20
                                                                   19   16
     H23WsteS

1    placed on supervised release for a term of five years.

2              I will not impose a fine because the Court has

3    determined that you do not have the ability to pay such a fine.

4    However, you are ordered to pay to the United States a special

5    assessment of $100, which shall be due immediately.

6              Ms. Kamal, is there forfeiture in this case?

7              MS. KAMAL:    There is not, your Honor.

8              THE COURT:    Mr. Steele, you must comply with standard

9    conditions 1 through 13 of supervised release and the following

10   mandatory conditions:     You shall not commit another federal,

11   state, or local crime; you shall not illegally possess a

12   controlled substance; you shall not possess a firearm or

13   destructive device; you shall refrain from unlawful use of any

14   controlled substance; you shall submit to one drug testing

15   within 15 days of placement on probation or supervised release

16   and at least two unscheduled drug tests thereafter, as directed

17   by the probation officer.

18             You shall cooperate in the collection of DNA, as

19   directed by the probation officer.

20             In addition, you shall obey the following special

21   conditions:    You shall submit your person, residence, place of

22   business, vehicle, or any other property or electronic devices

23   under your control to search on the basis that the probation

24   officer has reasonable suspicion that contraband or other

25   evidence of a violation of the conditions of supervised release


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00836-VM Document 92
                                      78 Filed 10/26/20
                                               03/01/17 Page 18
                                                             17 of 20
                                                                   19     17
     H23WsteS

1    may be found.    The search must be conducted at a reasonable

2    time and in a reasonable manner.       Failure to submit to search

3    may be grounds for revocation.       You shall inform any other

4    residents that the premises may be subject to search pursuant

5    to this condition.

6              You shall also participate in an outpatient mental

7    health treatment program approved by the United States

8    Probation Office.    You shall continue to take any prescribed

9    medications unless otherwise instructed by the healthcare

10   provider.   You shall contribute to the cost of services

11   rendered based on your ability to pay or the availability of

12   third-party payments.     The Court authorizes the release of

13   available psychological and psychiatric evaluations and

14   reports, including the presentence investigation report, to the

15   healthcare provider.

16             Mr. Steele, do you understand each of these

17   conditions?

18             THE DEFENDANT:    Yes.   Yes, your Honor.

19             THE COURT:    You shall report to the nearest probation

20   office within 72 hours of release from custody.         The Court

21   recommends that you be supervised by the district of residence.

22             In imposing the sentence, I have taken into account a

23   number of considerations:      Mr. Steele's background and

24   circumstances; the difficulty of his development as a child and

25   subsequent difficulties that may have had some role in


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00836-VM Document 92
                                      78 Filed 10/26/20
                                               03/01/17 Page 19
                                                             18 of 20
                                                                   19   18
     H23WsteS

1    contributing to his career as a criminal.        I've taken into

2    account indications that Mr. Steele has during incarceration

3    made efforts to rehabilitate himself with education and good

4    behavior.   I also take into account Mr. Steele's age and the

5    statistical indications that at the time that he would be

6    released, the chances of recidivism will be much lower.

7              Mr. Steele, to the extent you have the right to appeal

8    your sentence and you're unable to pay the cost of appeal, you

9    have the right to apply for leave to appeal in forma pauperis,

10   meaning as a poor person.      If you make such a request, the

11   clerk of the court must immediately prepare and file a notice

12   of appeal on your behalf.

13             Do you understand your right to appeal to the extent

14   it may exist?

15             THE DEFENDANT:    Yes.

16             THE COURT:    The sentence as stated is imposed.

17             Ms. Kamal, are there any remaining counts or

18   underlying indictments that need to be dismissed at this time?

19             MS. KAMAL:    There are not, your Honor, although it may

20   simply be my poor hearing, but did the Court impose the

21   mandatory special assessment of $100?

22             THE COURT:    Yes.

23             MS. KAMAL:    Thank you, Judge.     Sorry.

24             THE COURT:    Is there anything else, Mr. Marmur?

25             MR. MARMUR:    Two brief points.     One is I just want to


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
       Case 1:15-cr-00836-VM Document 92
                                      78 Filed 10/26/20
                                               03/01/17 Page 20
                                                             19 of 20
                                                                   19   19
     H23WsteS

1    make clear -- he wants to say thank you to your Honor, the

2    third brief point.     Because he did go to trial, I believe

3    Mr. Steele would have the right to appeal the verdict and the

4    sentence.   I want the record to reflect that a notice of appeal

5    should be filed; he's directed me to file that and we will

6    challenge both the verdict and the sentence.

7              And the final point, Mr. Steele has family, including

8    two young children, in Pennsylvania, and to the extent that the

9    Court's practice allows a recommendation, we would ask that

10   Mr. Steele be designated either to Fort Dix or to a facility in

11   Pennsylvania to facilitate visits by family.

12             THE COURT:    The Court will so recommend.

13             Thank you.    Have a good day and a good weekend.

14             MR. MARMUR:    Thank you, your Honor.

15             MS. KAMAL:    Thank you, your Honor.

16             (Adjourned)

17

18

19

20

21

22

23

24

25


                      SOUTHERN DISTRICT REPORTERS, P.C.
                                (212) 805-0300
